Case 1-20-450¢41-nhAl Doce Filed 10/14/20 centered LO/L4/20 241i lied

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
werner eee n nena nnn eee ee ene X Chapter 11

 

In re: Case No. 1-20-42G2)\
BMSL Management LLC,

Debtor-in-Possession

 

STATEMENT PURSUANT TO LOCAL RULE 1074-1(c)

I am the sole owner of BMSL Management LLC, and hereby attest that the filing of the
above referenced Chapter 11 case has been duly authorized.

Te! Ow G

By: Jarnail Singh Z
Sole Owner and President
BMSL Management LLC,

  
  
   

Sworn, to before me this
iY thiday of Octobet/2020

Qiaining 2. Gucriae
Notary Public , $fate of New Yuck
No . 64GY 640 43%2,

Quali€ied in SueGy Counk
Expicakorn September 2% ,Z0™
